DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  The limitation “the twelfth transistor” should read “a twelfth transistor” to obtain antecedent support.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5, and 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
Regarding Claim 2.  Claim 2 reads: 
The shift register unit according to Claim 1, wherein the replacement circuit comprises a first transistor, 
a gate electrode of the first transistor is connected to the input terminal, 
a first electrode of the first transistor is connected to the second node, and 
a second electrode of the first transistor is connected for the inactive level of the second node.

	The highlighted Claim 2 limitation can be reasonably interpreted as: 
{a} a second electrode of the first transistor is connected to a voltage level (the inactive level of the second node), 
(b) a second electrode of the first transistor is connected to the second node when the second node is at the inactive level of the second node, and 
(c) a second electrode of the first transistor is connected to the second node in order to receive the inactive level of the second node. 
	Since Claim 2 is subject to multiple interpretations, it does not particularly point out and distinctly claim the structural connection of the second electrode of the first transistor, therefore it is rejected under 35 USC §112(b) as indefinite. 
Regarding Claims 5, and 7-10.  Claims 5, and 7-10 each contain indefinite language similar to Claim 2 and are also rejected under 35 USC §112(b).
Regarding Claims 11-14.  Claims 11-14 are rejected under 35 USC §112(b) for containing the indefinite language of their parent claim.
In support of compact prosecution the indefinite language in Claims 2, 5, and 7-14: “X is connected for the (active/inactive} level of the Y (node/terminal)” is construed “X is connected to receive the (active/inactive} level of the Y (node/terminal)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2016/0267864).

Regarding Claim 1 (Currently Amended), Xiao teaches a shift register unit, comprising 
an input terminal [fig. 3 @ST(N-1)], 
an output terminal [fig. 3 @G(N)], 
an input circuit [fig. 3 @100], 
a replacement circuit [fig. 3 @ not labeled gate source and drain connections to T6], 
an output circuit [fig. 3 @200], and 
a pull-down circuit [fig. 3 @500], wherein 
the input circuit is respectively connected to the Input terminal [fig. 3 @ST(N-1)] and a first node [¶fig. 3 @Q(N)], and is configured to 
set the first node [fig. 3 @Q(N)] to an active level [active level is construed as a magnitude greater than the inactive level of VSS2 taught by ¶0046; ¶0046, “The first negative supply VSS1 is used for pulling down the electrical potential of the output of the first node when [fig. 4 illustrates Q(N) active when ST(N-1) is active] the input terminal is an active level of the Input terminal [¶0046 teaches >VSS3 is active level]; 
the replacement circuit [fig. 3 @ not labeled gate source and drain connections to T6]
is respectively connected to the input terminal [fig. 3 @ST(N-1)] and a second node [fig. 3 @P(N)], and 
is configured to set the second node [fig. 3 @P(N)] to an inactive level  [¶0046 teaches VSS2] of the second node when the input terminal [fig. 3 @ST(N-1)] is at the active level [¶0046 teaches >VSS3] of the input terminal [fig. 4 illustrates P(N) set to inactive when ST(N-1) is active]; 
the output circuit [fig. 3 @200]
is respectively connected to the first node [fig. 3 @Q(N)] and the output terminal [fig. 3A @G(N)], and 
is configured to set the output terminal to an active level [¶0046 teaches >VSS1] of the output terminal [fig. 3 @G(N)] by using a clock signal [fig. 3 @CK] when the first node is at the active level [¶0046 teaches >VSS2] of the first node [fig. 3 @Q(N)] [fig. 4 illustrates G(N) set active when CK is active and Q(N) is active], and 
the pull-down circuit [fig. 3 @500]
is respectively connected to the first node [fig. 3 @Q(N)], the output terminal [fig. 3A @G(N)], and the second node [fig. 3 @P(N)], and 
is configured to set the first node [fig. 3 @Q(N)] to an inactive level [¶0046 teaches VSS2] of the first node and the output terminal to an inactive level ¶0046 teaches VSS1] of the output terminal when the second node is at an active level [¶0046 teaches >VSS2] of the second node [fig. 4 illustrates Q(N) set inactive and G(N) set inactive when P(N) is active].

Regarding Claim 2 (Original), Xiao teaches the shift register unit according to Claim 1, wherein the replacement circuit comprises 
a first transistor [fig. 3 @T6], 
a gate electrode of the first transistor is connected to the input terminal [fig. 3 @ST(N-1)], 
a first electrode of the first transistor is connected to the second node [fig. 3 @P(N)], and
a second electrode of the first transistor is connected to receive [fig. 3 illustrates T6 connected to VSS2] the inactive level of the second node [¶0046, teaches VSS2].

Regarding Claim 3 (Currently Amended) Xiao teaches the shift register unit according to Claim 1, further comprising 
a pull-down control circuit [fig. 3 @510], wherein 
the pull-down control circuit is respectively connected to the first node [fig. 3 @Q(N) via T9] and the second node [fig. 3 @P(N) via T5], and 
is configured [when QN) is >VSS2 T6 connects P(N) to VSS2] to set the second node [fig. 3 @P(N)] to the inactive level [fig. 3 @VSS2] of the second node when the first node [fig. 3 @Q(N)] is at the active level [>VSS2], and 
use the clock signal [fig. 3 @CK] to set [CK opens T4 and raises (P(N) to >VSS2] the second node [fig. 3 @P(N)] to the active level when the first node [fig. 3 @Q(N)] is at the inactive level of the first node [VSS2]. 

Regarding Claim 4 (Currently Amended) Xiao teaches the shift register unit according to Claim 3, further comprising 
a reset terminal [fig. 3 @ST(N+2)] and a reset circuit [fig. 3 @520], wherein 
the reset circuit is respectively connected to the reset terminal, and the first node [fig. 3 @Q(N)] and the output terminal [fig. 3 @G(N)], and 
is configured to set the first node to an inactive level of the first node and the output terminal to an inactive level of the output terminal when the reset terminal is at an active level of the reset terminal [when ST(N+2) is active (>VSS3) then T11 connects Q(N) to VSS2 and T12 connects G(N) to VSS1].

Regarding Claim 5 (Currently Amended) Xiao teaches the shift register unit according to Claim 1, wherein 
the input circuit [fig. 6 @100] comprises a second transistor [fig. 6 @T3], 
a gate electrode of the second transistor is connected to the input terminal [fig. 6 @STV], 
a first electrode of the second transistor [fig. 3 @T3] is connected to the input terminal [fig. 6 @STV] or connected to the first node for the active level of the first node [alternate limitation not addressed], and 
a second electrode of the second transistor [fig. 6 @T3] is connected [fig. 6 illustrates] to the first node [fig. 6 @Q(1)].

Regarding Claim 6 (Currently Amended) Xiao teaches the shift register unit according to Claim 1, wherein 
the output circuit [fig. 3 @200 and 600] comprises a third transistor [fig. 3 @T1] and a first capacitor [fig. 3 @Cb], 
a gate electrode of the third transistor is connected to the first node [fig. 3 @Q(N)], 
a first electrode of the third transistor is connected to a first clock signal line [fig. 3 @line supplying CK to T2 and T4], and 
a second electrode of the third transistor is connected to the output terminal [fig. 3 @G(N)]; and 
a first terminal of the first capacitor [fig. 3 @Cb] is connected to the first node [fig. 3 @Q(N)], and 
a second terminal of the first capacitor [fig. 3 @Cb] is connected to the output terminal [fig. 3 @G(N)].

 Claim 7 (Currently Amended) Xiao teaches the shift register unit according to Claim 4, wherein 
the reset circuit comprises a fourth transistor [fig. 3 @T11] and a fifth transistor [fig. 3 @T12], 
a gate electrode of the fourth transistor is connected to the reset terminal [ST(N+2)], 
a first electrode of the fourth transistor is connected to the first node [fig. 3 @Q(N)], and 
a second electrode of the fourth transistor is connected to receive the inactive level of the first node [T11 connected to VSS2]; and 
a gate electrode of the fifth transistor [T12] is connected to the reset terminal [ST(N+2)], 
a first electrode of the fifth transistor is connected to the output terminal [fig. 3 @G(N)], and 
a second electrode of the fifth transistor is connected to receive the inactive level of the output terminal [T12 connected to VSS1].

Regarding Claim 8 (Currently Amended) Xiao teaches the shift register unit according to Claim 1, wherein 
the pull-down circuit [fig. 3 @500] comprises a sixth transistor [fig. 3 @T9] and a seventh transistor [fig. 3 @T8], 
a gate electrode of the sixth transistor [T9] is connected to the second node [P(N)], 
a first electrode of the sixth transistor is connected to the first node [Q(N)], and a second electrode of the sixth transistor is connected to receive the inactive level of the first node [T9 connected to VSS2]; and 
a gate electrode of the seventh transistor [T8] is connected to the second node [[P(N)], 
a first electrode of the seventh transistor is connected to the output terminal [G(N)], and
a second electrode of the seventh transistor is connected to receive the inactive level of the output terminal [T8 connected to VSS1].

Regarding Claim 9 (Currently Amended), Xiao teaches shift register unit according to Claim 3, wherein 
the pull-down control circuit [fig. 3 @510] comprises an eighth transistor [fig. 3 @T10], a ninth transistor [fig. 3 @T5], a tenth transistor [fig. 3 @T7], and an eleventh transistor [fig. 3 @T4]; 
a gate electrode of the eighth transistor [fig. 3 @T10] is connected [via T9; connected is construed as allowing intervening structures, directly connected allows no intervening structures] to the first node [fig. 3 @Q(N)], 
a first electrode of the eighth transistor [fig. 3 @T10] is connected [via T10 gate] to the second node [fig. 3 @P(N)], and 
a second electrode of the eighth transistor [fig. 3 @T10],is connected [via T10 gate and T9] for the inactive level of the second node [fig. 3 @VSS2];
a gate electrode of the ninth transistor [fig. 3 @T5] is connected to a third node [fig. 3 unlabeled node connecting multiple components to ST(N)], 
a first electrode of the ninth transistor [fig. 3 @T5] is connected [via T4] to a second clock signal line [fig. 3 @line connecting CK to T4 and T7], and
 a second electrode of the ninth transistor [fig. 3 @T5] is connected to the second node [fig. 3 @P(N)]; 
a gate electrode of the tenth transistor [fig. 3 @T7] is connected [via T9] to the first node [fig. 3 @Q(N)], 
a first electrode of the tenth transistor [fig. 3 @T7] is connected [via T4 and T5 gate] to the third node [fig. 3 unlabeled node connecting multiple components to ST(N)], and 
a second electrode of the tenth transistor [fig. 3 @T7] is connected [via T5] to receive the Inactive level of the second node [fig. 3 @VSS2]; and 
a gate electrode of the eleventh transistor [fig. 3 @T4] is connected to the second clock signal line [fig. 3 @line connecting CK to T4 and T7], 
a first electrode of the eleventh transistor [fig. 3 @T4] is connected to the second clock signal line [fig. 3 @line connecting CK to T4 and T7], and 
a second electrode of the eleventh transistor [fig. 3 @T4] is connected [via T5] to the third node [fig. 3 unlabeled node connecting multiple components to ST(N)].

Regarding Claim 10 (Currently Amended) , Xiao teaches the shift register unit according to Claim 4, wherein  (all circuit designations are to fig. 3)
the input circuit comprises a second transistor [T2],
the output circuit comprises a third transistor [T1] and a first capacitor [Cb], 
the reset circuit comprises a fourth transistor [T11] and a fifth transistor [T12], 
the pull-down circuit comprises a sixth transistor [T9] and a seventh transistor [T8], and
the pull-down control circuit comprises an eighth transistor [T10], a ninth transistor [T5], a tenth transistor [T7], and an eleventh transistor [T4], wherein 
a gate electrode of the second transistor [T3] is connected to the input terminal fig. 6 @STV], a first electrode of the second transistor is connected to the input terminal or connected to the first node for the active level of the first node [alternate limitation not addressed], and a second electrode of the second transistor is connected to the first node [fig. 6 teaches claimed structure]; 
a gate electrode of the third transistor [T1] is connected to the first node [Q(N)], a first electrode of the third transistor is connected to a first clock signal line [CK connecting T1 and T2], and a second electrode of the third transistor is connected to the output terminal [G(N))]; 
a first terminal of the first capacitor [Cb] is connected to the first node, and a second terminal of the first capacitor is connected to the output terminal [fig. 3 illustrates the claimed structure]; 
a gate electrode of the fourth transistor [T11] is connected to the reset terminal [fig. 3 @ST(N+2)], a first electrode of the fourth transistor is connected to the first node, and a second electrode of the fourth transistor is connected to receive the inactive level of the first node [VSS2]; 
a gate electrode of the fifth transistor [T12] is connected to the reset terminal, a first electrode of the fifth transistor is connected to the output terminal [G(N)], and a second electrode of the fifth transistor is connected to receive the inactive level of the output terminal [VSS1]; 
a gate electrode of the sixth transistor [T9] is connected to the second node, an electrode of the sixth transistor is connected to the first node, and a second electrode of the sixth transistor is connected to receive the inactive level of the first node [VSS2];
a gate electrode of the seventh transistor [T8] is connected to the second node, a first electrode of the seventh transistor is connected to the output terminal, and a second, electrode of the seventh transistor is connected to receive the inactive level of the output terminal [VSS1];
a gate electrode of the eighth transistor [T10] is connected [via T9] to the first node, a first electrode of the eighth transistor is connected [via T10 gate] to the second node, and a second electrode of the eighth transistor is connected [via T9] to receive the inactive level of the second node [VSS2];
a gate electrode of the ninth transistor [T5] is connected to a third node [unlabeled node connected to ST(N)], a first electrode of the ninth transistor is connected [via T4] to a second clock signal line [line connecting CK to T4 and T7], and a second electrode of the ninth transistor is connected to the second node [P(N)]; 
a gate electrode of the tenth transistor [T4] is connected [via T9] to the first node, a first electrode of the tenth transistor is connected to the third node [via and a second electrode of the tenth transistor is connected [via T5] to receive the inactive level of the second node [VSS2];
a gate electrode of the eleventh transistor [T7] is connected to the second clock signal line [XCK], a first electrode of the eleventh transistor is connected [via T7 and T6] to the second clock signal line [XCK], and a second electrode of the eleventh transistor is connected [via T5] to the third node: and wherein 
the first clock signal line [CK] and the second clock signal line [XCK] are respectively configured to transmit one and other one of a positive phase clock signal and an inverted clock signal [fig. 4 illustrates the claimed signals].

Regarding Claim 11 (Currently Amended) Xiao teaches the shift register unit according to Claim 10, further comprising
an output noise reduction circuit [fig. 3 @300], wherein 
the output noise reduction circuit is respectively connected [via T9 and T7] to the second clock signal line [fig. 3 @XCK] and [via T1] the output terminal [fig. 3 @G(N)], and 
is configured to set the output terminal to the inactive level of the output terminal when the second clock signal line is at an active level [fig. 4 illustrates third period where G(N) set to VSS1 inactive level when XCK goes active].

Regarding Claim 12 (Original) Xiao teaches the shift register unit according to Claim 11, wherein 
the output noise reduction circuit [fig. 3 @300] comprises a twelfth transistor [fig. 3 @T2], 
a gate electrode of the twelfth transistor [T2] is connected [via T9 and T7] to the second clock signal line [fig. 3 @XCK], 
a first electrode of the twelfth transistor [T2] is connected [via T1] to the output terminal [G(N)], and 
a second electrode of the twelfth transistor [T2] is connected [via T9 and T8] to receive the inactive level of the output terminal [fig. 3 @VSS1]. 

Regarding Claim 15 (Currently Amended) Xiao teaches the scan driving circuit, comprising a plurality of cascaded shift register units according to Claim 1, [¶0027, “Please refer to FIG. 3, FIG. 6 and FIG. 7 which show the first embodiment of the gate driver circuit basing on IGZO process of the present invention.  The gate driver circuit basing on IGZO process comprises GOAs working of the cascade.  Wherein the N is a positive integer”].

Regarding Claim 16 (Original), Xiao teaches the scan driving circuit according to Claim 15, wherein 
an input terminal [fig. 3 @ST(N-1} of a shift register unit in each of remaining stages except for a first stage [fig. 6 @STV] is connected to an output terminal of a shift register unit in a previous stage.[fig. 3 @ST(N)]  

 Claim 17 (Currently Amended) An array substrate [¶0002 teaches a TFT substrate and  ¶0004 and ¶0005 teach the amorphous silicon in the conventional TFT substrate is replaced by indium gallium zinc oxide], comprising the scan driving circuit according to Claim 15 which is taught by Xiao.
[¶0002, “The GOA (Gate Driver On Array) is a skill providing gate drivers on TFT array substrates to scan line by line; ¶0004, “IGZO (indium gallium zinc oxide) is an amorphous oxide with indium, gallium, and zinc and its electron mobility is 20.about.30 times of amorphous silicon (a-Si)”; ¶0005” The GOA of IGZO shall replace the a-Si of TFT”;¶0008, “It is an object of this invention to provide a gate driver circuit basing on IGZO process to save expends of making LCD display by GOA technique”].

Regarding Claim 19 (Currently Amended), Xiao teaches a driving method of the shift register unit taught by Xiao, comprising: 
in an input phase [fig. 4 illustrates three time periods denoted by vertical dashed lines.  From left to right the intervals are designated input period, output period, and reset period], by the input circuit, setting the first node to the active level of the first node when the input terminal is at the active level of the input terminal, and by the replacement circuit, setting the second node to the inactive level of the second node when the input terminal is at the active level of the Input terminal [fig. 4 @input period, illustrates the claimed results]; 
in an output phase, by the output circuit, setting the output terminal to the active level of the output terminal by using a clock signal when the first node is at the active level of the first node [fig. 4 @output period, illustrates the claimed results]; and in a reset phase, by the pull-down circuit, setting the first node to the inactive level of the first node and the output terminal to the inactive level of the output terminal when the second node is at the active level of the second node [fig. 4 @reset period, illustrates the claimed results].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Zhang (US 2021/0110757).  All reference is to Xiao unless indicated otherwise.

Regarding Claim 18 (Original), Xiao teaches the array substrate according to Claim 1
Xiao does not teach a display device comprising the array substrate
Zhang teaches a display device [fig. 9] comprising an array substrate [¶0017, “the display is a TFT display and the gate driver circuit is fabricated on the same substrate as the pixel array”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the scan driving circuit, taught by Xiao, into the display device taught by Zhang, in order to  use the same substrate for the TFT pixel array and the gate driver circuit {Zhang: ¶0017).

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694